SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 20, 2013 Date of report (Date of earliest event reported) BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-18710 94-3076866 (State or Other Juris- (Commission File No.) (IRS Employer diction of Incorporation) Identification No.) 3303 Monte Villa Parkway, Bothell, WA 98021 (Address of principal executive offices, including zip code) (425) 402-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On June 20, 2013, the BioLife Solutions Inc. (the “Company”) held its 2013 Annual Meeting of stockholders (the “Annual Meeting”) at its principal executive office in Bothell, Washington. At the Annual Meeting, the Company’s stockholders approved each of the following proposals set forth in the Company’s Definitive Proxy Statement on Schedule 14A, which was filed with the Securities and Exchange Commission on April30, 2013 (the “2013 Proxy Statement”): Proposal 1: The Company’s stockholders elected the following directors to hold office until the 2014 Annual Meeting: Name Votes For Votes Withheld Broker Non-Votes Michael Rice Roderick de Greef Thomas Girschweiler Raymond Cohen Andrew Hinson Rick Stewart Proposal 2: The Company’s stockholders approved, by a non-binding vote, the compensation of our named executive officers, as disclosed in the 2013 Proxy Statement, as set forth below: Votes For Votes Against Abstain Broker Non-Votes Proposal 3: The Company’s stockholders voted on a non-binding advisory proposal regarding the frequency of conducting future stockholder advisory votes on the compensation of our named executive officers, as set forth below: 1 Year 2 Years 3 Years Abstentions A majority of the Company’s stockholders selected three years as the frequency of conducting future stockholder advisory votes on named executive officer compensation.The Company has decided to adopt three years as the frequency for the non-binding advisory vote on the compensation of our named executive officers until the next stockholder vote on the frequency of the advisory vote on the compensation of the Company’s named executive officers is required. Proposal 4: The Company’s stockholders approved the 2013 Performance Incentive Plan, as set forth below: Votes For Votes Against Abstain Broker Non-Votes Proposal 5: The Company’s stockholders ratified the appointment of Peterson Sullivan LLP as our independent registered public accounting firm for 2013, as set forth below: Votes For Votes Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLIFE SOLUTIONS, INC. Date: June 25, 2013 By: /s/ Daphne Taylor Daphne Taylor Chief Financial Officer 3
